2017 IL App (2d) 160351WC
                                No. 2-16-0351WC
                         Opinion filed September 19, 2017
______________________________________________________________________________

                                             IN THE

                              APPELLATE COURT OF ILLINOIS

                                      SECOND DISTRICT

                    Workers’ Compensation Commission Division
______________________________________________________________________________

BARBARA J. DUKICH,                          ) Appeal from the Circuit Court
                                            ) of Du Page County, Illinois
       Appellant,                           )
                                            )
v.                                          ) No. 15-MR-358
                                            )
THE ILLINOIS WORKERS’                       )
COMPENSATION COMMISSION, et al.             )
                                            ) Honorable
(Fenton Community High School District 100, ) Paul M. Fullerton,
Appellee).                                  ) Judge, Presiding.
______________________________________________________________________________

       PRESIDING JUSTICE HOLDRIDGE delivered the judgment of the court, with opinion.
       Justices Hoffman, Hudson, Harris, and Moore concurred in the judgment and opinion.

                                           OPINION

¶1     The claimant, Barbara J. Dukich, filed an application for adjustment of claim under the

Workers’ Compensation Act (Act) (820 ILCS 305/1 et seq. (West 2012)), seeking benefits for

injuries she allegedly sustained while working for respondent Fenton Community High School

District 100. The claimant sustained injuries to her face, right shoulder, and right hip when she

fell on wet pavement at the employer’s premises while walking to her car on her way to lunch.

After conducting a hearing, an arbitrator found that the claimant had sustained accidental injuries

arising out of and in the course of her employment with the employer and awarded the claimant
2017 IL App (2d) 160351WC


temporary total disability (TTD) benefits, permanent partial disability (PPD) benefits for 10 %

loss of the person as a whole, and medical expenses.

¶2     The employer appealed the arbitrator’s decision to the Illinois Workers’ Compensation

Commission (Commission), which reversed the arbitrator’s decision. The Commission found

that the claimant’s injury “did not result from an employment-related risk or from a neutral risk

to which [the claimant] was at increased exposure as a result of her employment.” Accordingly,

the Commission concluded that the claimant had failed to prove that her injuries arose out of her

employment with the employer and denied benefits.

¶3     Commissioner DeVriendt dissented.         Commissioner DeVriendt concluded that the

claimant was exposed to a greater risk than that faced by the general public at the time of her

injury because her accident was the result of a hazardous condition (wet pavement due to rain)

that the claimant regularly had to traverse in order to access her car, which was parked in a

designated parking space in a lot controlled by her employer.

¶4     The claimant then sought judicial review of the Commission’s decision in the circuit

court of Cook County, which confirmed the Commission’s ruling.

¶5     This appeal followed.

¶6                                          FACTS

¶7     The claimant worked for the employer as an attendance clerk. She drove to work on a

daily basis and usually drove home for lunch. The employer provided the claimant a designated

parking space (space No. 48) in the school parking lot, which was adjacent to the school.

¶8     At approximately 1 p.m. on February 23, 2012, the claimant exited the school building to

go home for lunch. Because it was raining hard at the time, the claimant was carrying an

umbrella as well as her purse. After exiting the building, the claimant began walking toward the

parking lot where her car was parked. As she walked down a handicap ramp between the

                                              -2-
2017 IL App (2d) 160351WC


building’s entrance and the street level, the claimant lost her footing on the wet ramp and fell

face first onto the pavement of a crosswalk in an adjacent bus run, striking her head and nose.

When asked during the arbitration hearing what caused her to fall, the claimant responded, “[t]he

rain. The water.” During cross-examination, the claimant acknowledged that, at the time of her

fall, she was wearing open-back, clog-like shoes, which had no strap or support on the back of

them.

¶9      The claimant’s fall was recorded on the employer’s security video, which was introduced

into evidence. The video shows the claimant walking out of the school on the cement pavement

between the school building and the parking lot. The claimant stumbles or slips and then

struggles to regain her footing before she falls face first onto the pavement. The video depicts

raining conditions and obviously wet pavement. The arbitrator viewed the video both during and

after the arbitration hearing. The claimant identified herself as the person falling in the video.

¶ 10    Immediately after the incident, the claimant was taken to the school nurse’s office in a

wheelchair. 1 She was complaining of a headache, and the nurse noticed some bleeding in her

mouth. When paramedics from the Bensenville fire department arrived on the scene, they found

the claimant sitting in a chair in the school nurse’s office complaining that her head hurt. The

claimant stated that she was walking to her car when she slipped on wet pavement and hurt her

head.   A golf-ball-sized hematoma was noted on the claimant’s forehead, and a one-inch

laceration was noted on the bridge of her nose.

¶ 11    The claimant was taken by ambulance to the emergency room at Elmhurst Memorial

Hospital. Dr. Jeffrey Bohmer, the examining physician, noted that the claimant had arrived via


        1
            The school nurse’s notes reflect that the claimant was “assisted in with [a] wheelchair

and escorted to [the] health office” “due to rain/safety concerns.”


                                                -3-
2017 IL App (2d) 160351WC


ambulance after slipping on a wet surface.              The claimant was diagnosed with a

contusion/hematoma on her head and was referred for a computed tomography (CT) scan of her

brain and facial bones. The brain CT scan was normal, but the maxillofacial CT scan revealed a

nasal bone fracture. The claimant was taken off work and instructed to follow up with her

primary care physician, Dr. Dorothy Prusek.

¶ 12   On February 27, 2012, the claimant treated with Dr. Prusek. The claimant told Dr.

Prusek that she had suffered an injury when she was walking out of work and fell in the rain.

She complained of severe headaches and cervical spasms with episodic vertigo. Dr. Prusek

diagnosed the claimant with a nasal bone fracture, severe headaches, and post-concussive

syndrome. She ordered the claimant off work until March 5, 2012. 2 Dr. Prusek referred the

claimant to Dr. Jolanta Milet, a chiropractor, for physical therapy.

¶ 13   The claimant began treating with Dr. Milet on February 28, 2012.             The claimant

complained of severe headaches and pain and stiffness in her upper neck and back. She also

reported experiencing pain in her right elbow, right shoulder, low back, and both hips. The

claimant continued to receive therapy from Dr. Milet through May 9, 2012. On that date, Dr.

Milet noted that the claimant’s condition was improving. The claimant did not follow up with

Dr. Milet thereafter.

¶ 14   On August 6, 2012, the claimant was evaluated by Dr. Howard Freedburg, an orthopedic

specialist. Dr. Freedburg noted that the claimant had suffered a right shoulder injury three years

earlier, which resolved after eight weeks of physical therapy. Dr. Freedburg suspected that the

claimant had now suffered a rotator cuff tear. He ordered an MRI of the claimant’s right


       2
           On March 5, 2012, Dr. Prusek noted that the claimant’s post-concussive syndrome was

improved but continued her off work until March 19, 2012.


                                                -4-
2017 IL App (2d) 160351WC


shoulder, which was performed on September 6, 2012. The MRI showed probable posterior

labral tearing and interstitial tearing of the supraspinatus and infraspinatus tendons, as well as

moderate acromioclavicular (AC) degenerative change. Dr. Freedburg diagnosed a right rotator

cuff tear with AC joint degenerative joint disease. He administered an injection to the claimant’s

right shoulder. The claimant reported 50 to 60% improvement following the first injection. She

told Dr. Freedburg that she did not have time for additional physical therapy because she was

currently working two jobs. On December 27, 2012, the claimant returned to Dr. Freedburg and

reported that her shoulder was still bothering her. Dr. Freedburg noted that additional therapy,

injections, or even surgery might be warranted if her complaints continued. However, the

claimant did not subsequently return to Dr. Freedburg or seek any further treatment for her right

shoulder.

¶ 15   During the arbitration hearing, the claimant testified that she continued to work for the

employer in the same position. She noticed some pain in her right shoulder at the end of the

work day and either took Advil or iced it to relieve the pain. On cross-examination, the claimant

admitted that she had sustained a work injury to her right shoulder three years before the incident

in question.

¶ 16   Walter Glomp, a former groundskeeper for the employer who worked in that capacity for

34 years, testified on behalf of the employer. Mr. Glomp stated that he recalled the claimant’s

February 23, 2012, work accident. Glomp testified that, during the winter months, his job duties

including removing all ice and snow from sidewalks and parking lots on the employer’s

premises. On the morning of February 23, 2012, Glomp arrived to work at 6 a.m. and checked

all 35 entrance doors to the school for ice before the buses arrived with students. Glomp found

no ice or snow at that time. He checked again at approximately 11:30 a.m., and there was still no

ice. Glomp testified that the temperature that day was cool but above freezing, and it was

                                               -5-
2017 IL App (2d) 160351WC


raining. He noted that the snow had melted. He estimated that the temperature may have been

between 35 and 40 degrees Fahrenheit.

¶ 17    Glomp testified that, at approximately 1 p.m., he was directed to go the “Door 2”

sidewalk. Door 2 was at the front of the school building. According to Glomp, in order to reach

the parking lot after exiting Door 2, a person must first walk down a handicap ramp, cross the

bus run (which is a two-lane road), walk along a 15-foot sidewalk, and then enter the parking lot.

When he arrived at Door 2 after the claimant’s accident, Glomp walked from Door 2 to the

parking lot, checking the premises for ice and snow. He found no ice and no snow. Glomp also

inspected the sidewalk for defects, seams, or splits in the concrete and found none. However,

Glomp noted that it was raining and the sidewalk in front of Door 2 was damp and wet from the

rain.

¶ 18    Ruben Angel Perez, another groundskeeper for the employer, also testified.          Perez

testified that, on February 23, 2012, he was working with Glomp at approximately 1 p.m. when

he was directed to inspect Door 2. When he arrived, Perez noticed blood on the sidewalk

between the bus run and Door 2. He inspected the sidewalk in front of Door 2 and did not see

any ice or snow. The sidewalk was wet because it had rained that day. Perez inspected the area

for ice, snow, puddles, or defects and found none. Perez testified that the weather was “misty”

with drizzle at the time. 3


        3
            Approximately seven months after the claimant’s accident, Glomp and Perez each

prepared written statements describing the results of their contemporaneous inspections of the

area where the claimant fell on February 23, 2012. Glomp wrote that he and Perez inspected the

sidewalk near Door 2 for ice and for any other loose materials, and found none. He indicated

that the sidewalk was clear from Door 2 to the parking lot. Perez wrote that he and Glomp had


                                              -6-
2017 IL App (2d) 160351WC


¶ 19    Officer Matthew Nelson, a police officer for the city of Wood Dale, also testified on

behalf of the employer. At the time of the claimant’s accident, Nelson was assigned to the

employer as a school resource officer. Nelson recalled the February 23, 2012, incident and

testified that, although he did not witness the claimant’s fall, he responded to the incident nearly

30 seconds after it happened. Nelson helped the claimant get back into the building and out of

the rain. According to Nelson, the claimant told him that she had fallen but did not say that she

slipped on ice or snow or that she tripped on a crack or defect in the pavement. Nelson stated

that the area in which the claimant fell (a long walkway leading from the door to the parking lot)

was wet and the ground was moist because it was raining. Nelson did not inspect the area where

the claimant fell.

¶ 20    The arbitrator found that the claimant had sustained accidental injuries arising out of her

employment on February 23, 2012. Citing our appellate court’s decision in First Cash Financial

Services v. Industrial Comm’n, 367 Ill. App. 3d 102, 106 (2006), the arbitrator noted that

employment related risks are those to which the general public is not exposed, such as “the risk

of tripping on a defect at the employer’s premises” or “falling on uneven or slippery ground at

the work site.” The arbitrator found that, in the instant case, “[t]he [claimant] provided direct

evidence in the form of her credible testimony, as buttressed by the video, that she slipped on the

wet concrete walkway located on [the employer’s] premises resulting in her fall.” The arbitrator

noted that “[the employer] does not dispute that the accident occurred in a wet area” and that

“[a]ll of the [the employer’s] witnesses support [the claimant’s] account that the area was wet.”

In addition, the arbitrator found that the claimant was exposed to an increased risk because the

wet concrete area where she slipped and fell was “[an employer]-controlled designated pathway


walked from the student drop-off point to Door 2 and found no ice.


                                               -7-
2017 IL App (2d) 160351WC


specifically for [the claimant] to reach her employee designated parking spot.” The arbitrator

further found that the claimant’s current conditions of ill-being were causally related to her

February 23, 2012, work accident. The arbitrator awarded the claimant TTD benefits, PPD

benefits for 10% loss of the person as a whole, and medical expenses.

¶ 21    The employer appealed the arbitrator’s decision to the Commission, which reversed the

arbitrator’s decision. The Commission began its analysis by rejecting the arbitrator’s reliance on

First Cash Financial Services. The Commission noted that, in First Cash Financial Services,

our appellate court characterized employment-related risks as those risks “to which the general

public is not exposed,” such as the risk of tripping on a defect at the employer’s premises,

“falling on uneven or slippery ground at the work site,” or performing some work-related task

which contributes to the risk of falling. (Emphasis added.) First Cash Financial Services, 367

Ill. App. 3d at 106. The Commission found that the risk confronted by the claimant in this case

“[did] not meet the First Cash definition of employment risk” because, at the time of her fall, the

claimant “had left her office and the building,” “[s]he alleged no defect in the cement’s surface

or accumulation of ice or snow, and she was performing no work-related task that contributed to

her risk of falling.” 4

¶ 22    The Commission also rejected the arbitrator’s finding that the claimant’s accident arose

out of her employment under neutral risk principles. The Commission found that claimant

“slipped on water and fell forward onto the pavement.” The Commission acknowledged that, if

the risk of falling on wet cement were deemed a neutral risk, and if claimant were exposed to a

“greater risk of falling on wet cement than the general public due to her employment with the


        4
            The Commission noted that the result “might be different if [the claimant] had fallen on

an uneven or slippery floor inside the school building.”


                                                 -8-
2017 IL App (2d) 160351WC


employer,” then “the neutral risk could be compensable under the Act.”               However, the

Commission found that such was not the case here. The Commission noted that (1) “[a]t the

time of her accident, [the claimant] was not carrying anything other than her own purse and

umbrella,” (2) “[s]he was not hurrying to complete an assigned task,” (3) “[t]he walkway where

[the claimant] fell was not defective,” (4) “[t]here was no accumulation of ice or snow that

caused her to fall,” and (5) “the walkway was open to the public.” Accordingly, the Commission

found that the claimant “was not at an increased risk for injury over that faced by any member of

the general public in traversing wet pavement.” The Commission therefore found the claimant’s

injuries (which were caused by the neutral risk of walking on wet pavement) to be

noncompensable.

¶ 23   In sum, the Commission found that the claimant’s injuries “did not result from an

employment-related risk or from a neutral risk to which [the claimant] was at increased exposure

as a result of her employment with [the employer.]” The Commission stated that, given the

evidence presented, the claimant’s risk of injury in this case was “personal.” The Commission

found that the claimant failed to prove by a preponderance of the evidence that her February 23,

2012, fall arose out of and in the course of her employment, and it denied all benefits.

¶ 24   Commissioner DeVriendt dissented.          Commissioner DeVriendt concluded that the

arbitrator correctly found that the claimant’s fall arose out of and in the course of her

employment. He noted that the claimant gave a consistent history to her treaters that she slipped

on wet asphalt and the employer’s witnesses testified that it was raining at the time of the

incident. Moreover, Commissioner DeVriendt found it significant that the claimant “had an

employee designated parking space and had to walk past the area of the entranceway to get to

and from the school building on a regular basis.” Commissioner DeVriendt concluded that the

claimant “was exposed to a greater risk than the general public because she regularly passes the

                                               -9-
2017 IL App (2d) 160351WC


entranceway where she fell to access her vehicle in her designated parking spot.”              The

Commissioner relied upon Mores-Harvey v. Industrial Comm’n, 345 Ill. App. 3d 1034, 1042

(2004), in which we noted that “[b]y restricting where claimant could park her vehicle, the

employer exercised control over its employees’ actions,” causing the employee to face risks to a

greater extent than the general public. In sum, Commissioner DeVriendt concluded that the

claimant was placed “at a greater risk than that of the general public” because (1) her fall “was a

result of wet pavement which was a hazardous condition” and (2) the claimant “had to use that

hazardous parking lot to access her car which was placed in an employee assigned spot.”

Accordingly, Commissioner DeVriendt would have affirmed and adopted the arbitrator’s

decision.

¶ 25   The claimant sought judicial review of the Commission’s decision in the circuit court of

Du Page County, which confirmed the Commission’s ruling. The circuit court found that the wet

pavement upon which the claimant fell was not a “hazardous condition” on the employer’s

premises that would render her injuries compensable.        The circuit court found (as did the

Commission) that there was no defect in the sidewalk where the claimant fell and no ice, snow,

or puddled rain that would constitute a hazardous condition. The court concluded that the cases

relied upon by the claimant to establish a hazardous condition were distinguishable because

those cases either involved indoor wet surfaces or natural accumulations of snow and ice (as

opposed to merely wet pavement). The court noted that, unlike rain, snow and ice “can be made

safer by plowing or laying down salt,” whereas “[t]here is no such option for rain.”

¶ 26   The circuit court found that the claimant was injured while walking to her car, which is

an “activity of daily living.” The court noted that there was no evidence that the claimant’s

injury was caused by a risk personal to her, such as an idiopathic fall, or by a risk “distinctly

associated with her employment.” The court concluded that the risk of injury that the claimant

                                              - 10 -
2017 IL App (2d) 160351WC


confronted was a “neutral risk of everyday living faced by all members of the general public.”

Whether an injury caused by exposure to such a neutral risk is compensable depends upon

whether the claimant was exposed to a risk greater than that to which the general public is

exposed. The court found no such increased risk in this case. The court rejected the claimant’s

argument that she confronted an increased risk because she “regularly passes the entranceway

where she fell to access her vehicle in her designated parking spot.” The court agreed with the

Commission’s assessment that this argument is “akin to a positional risk theory, which has been

expressly rejected in Illinois.” Moreover, the circuit court found that the claimant was “exposed

to the same risk the general public was exposed to when traversing across wet pavement”

because (1) the claimant “fell outside the front door of the school, a place where the general

public would be expected to traverse as well as employees”; (2) while the claimant may regularly

walk across this pavement to reach her car, “there is nothing in the record to distinguish this part

of the pavement from any other part of the pavement”; and (3) the employer did not require the

claimant to have an umbrella and purse at the time of her fall.

¶ 27   This appeal followed.

¶ 28                                       ANALYSIS

¶ 29   The claimant argues that the Commission’s finding that she failed to prove that she

sustained an accident arising out of her employment is against the manifest weight of the

evidence.

¶ 30   “To obtain compensation under the Act, a claimant bears the burden of showing, by a

preponderance of the evidence, that [s]he has suffered a disabling injury which arose out of and

in the course of h[er] employment.” Sisbro, Inc. v. Industrial Comm’n, 207 Ill. 2d 193, 203

(2003). The phrase “in the course of employment” refers to the time, place, and circumstances

of the injury. Eagle Discount Supermarket v. Industrial Comm’n, 82 Ill. 2d 331, 338 (1980). If

                                               - 11 -
2017 IL App (2d) 160351WC


the injury occurs within the time period of employment, at a place where the employee can

reasonably be expected to be in the performance of his duties and while he is performing those

duties or doing something incidental thereto, the injury is deemed to have occurred in the course

of employment. Id.; see also Sisbro, 207 Ill. 2d at 203 (ruling that an injury occurs “[i]n the

course of employment” when it “occur[s] within the time and space boundaries of the

employment”). In this case, the parties agree that the claimant’s accidental injuries occurred in

the course of her employment with the employer. The contested issue is whether her injuries

“arose out of” her employment.

¶ 31   An injury “arises out of” employment when “the injury had its origin in some risk

connected with, or incidental to, the employment so as to create a causal connection between the

employment and the accidental injury.” Sisbro, 207 Ill. 2d at 203. To determine whether a

claimant’s injury arose out of her employment, we must first determine the type of risk to which

she was exposed. Baldwin v. Illinois Workers’ Compensation Comm’n, 409 Ill. App. 3d 472,

478 (2011). There are three categories of risk to which an employee may be exposed: (1) risks

that are distinctly associated with one’s employment, (2) risks that are personal to the employee,

such as idiopathic falls, and (3) neutral risks that have no particular employment or personal

characteristics, such as those to which the general public is commonly exposed. Springfield

Urban League v. Illinois Workers’ Compensation Comm’n, 2013 IL App (4th) 120219WC, ¶ 27.

“Injuries resulting from a neutral risk generally do not arise out of the employment and are

compensable under the Act only where the employee was exposed to the risk to a greater degree

than the general public.” Id.; see also Orsini v. Industrial Comm’n, 117 Ill. 2d 38, 45 (1987)

(“For an injury to have arisen out of the employment, the risk of injury must be a risk peculiar to

the work or a risk to which the employee is exposed to a greater degree than the general public

by reason of his employment.”); Caterpillar Tractor Co. v. Industrial Comm’n, 129 Ill. 2d 52, 59

                                              - 12 -
2017 IL App (2d) 160351WC


(1989) (“[I]f the injury results from a hazard to which the employee would have been equally

exposed apart from the employment, or a risk personal to the employee, it is not compensable.”).

¶ 32    Whether an injury arose out of and in the course of one’s employment is generally a

question of fact and the Commission’s determination on this issue will not be disturbed unless it

is against the manifest weight of the evidence.           Brais v. Illinois Workers’ Compensation

Comm’n, 2014 IL App (3d) 120820WC, ¶ 19. “In resolving questions of fact, it is within the

province of the Commission to assess the credibility of witnesses, resolve conflicts in the

evidence, assign weight to be accorded the evidence, and draw reasonable inferences from the

evidence.” Johnson v. Industrial Comm’n, 278 Ill. App. 3d 59, 63 (1996).

¶ 33    The claimant argues that a de novo standard applies since the material facts related to

claimant’s fall in this case are not in dispute. However, the material facts in this case are subject

to more than a single inference. 5 Under these circumstances, the Commission’s determination

will not be disturbed on review unless it is against the manifest weight of the evidence.


        5
            For example, the claimant testified that her fall was caused by “[t]he water, [t]he rain.”

Shortly after the accident, she told the school nurse and Dr. Bohman, the emergency room

physician, that she had “slipped” on a wet surface. However, on cross-examination, she admitted

that, at the time of her fall, she was wearing open-back, clog-like shoes, which had no strap or

support on the back of them. The video of the claimant’s accident does not conclusively

establish whether and to what extent the wet surface contributed to the claimant’s fall. As the

claimant’s legs come into view, her left leg appears to buckle or slip, and she then appears to

stumble and possibly also slip as she attempts to regain her footing before falling. Accordingly,

there was evidence in the record supporting at least two reasonable inferences as to the cause of

the claimant’s fall.


                                                 - 13 -
2017 IL App (2d) 160351WC


Mansfield v. Illinois Workers’ Compensation Comm’n, 2013 IL App (2d) 120909WC, ¶ 28; see

also Baumgardner v. Illinois Workers’ Compensation Comm’n, 409 Ill. App. 3d 274, 279 (2011)

(“Even in cases where the facts are undisputed, this court must apply the manifest-weight

standard if more than one reasonable inference might be drawn from the facts.”). The claimant

argues that our review should be de novo because the Commission found that the claimant’s fall

was caused entirely by the wet surface. However, because the Commission was not required to

reach that finding based on the evidence (i.e., because the evidence supported more than one

reasonable inference regarding the cause of the claimant’s fall), we should review the case under

the manifest-weight standard. Mansfield, 2013 IL App (2d) 120909WC, ¶ 28; Baumgardner,

409 Ill. App. 3d at 279.

¶ 34   “For a finding of fact to be against the manifest weight of the evidence, an opposite

conclusion must be clearly apparent from the record on appeal.” City of Springfield v. Illinois

Workers’ Compensation Comm’n, 388 Ill. App. 3d 297, 315 (2009); see also Swartz v. Industrial

Comm’n, 359 Ill. App. 3d 1083, 1086 (2005). The test is whether the evidence is sufficient to

support the Commission’s finding, not whether this court or any other tribunal might reach an

opposite conclusion. Pietrzak v. Industrial Comm’n, 329 Ill. App. 3d at 828, 833 (2002).

¶ 35   In this case the Commission found that the claimant slipped and fell on wet pavement

located on the employer’s premises. The claimant fell as she was walking from the school

building where she worked to her car, which was parked in a designated parking space in a

nearby parking lot controlled by the employer. It is undisputed that there were no defects on the

paved surface where the claimant fell at the time of her fall (e.g., there were no holes,

depressions, uneven surfaces, loose gravel, or puddles of rainwater). It is also undisputed that

the area was free of any ice or snow. The surface was merely wet from the rain. There is no

evidence that the employer required the claimant to walk in the particular area where she fell or

                                             - 14 -
2017 IL App (2d) 160351WC


otherwise controlled the route that she took to her car. Nor is there evidence that some aspect of

the claimant’s employment enhanced the risk in some way. For example, the claimant was not

rushing to complete a work task at the time of her accident. Although she was carrying an

umbrella and a purse at the time, the employer did not require her to carry those items.

Accordingly, the risk that the claimant confronted at the time of her accident was the risk of

walking on wet pavement in the rain on property owned and controlled by her employer. The

question presented in this case is whether an injury caused by an exposure to that risk, standing

alone, is compensable under the Act.

¶ 36   We agree with the Commission that the claimant’s accident is not compensable. The

dangers created by rainfall are dangers to which all members of the public are exposed on a

regular basis. These dangers, unlike defects or particular hazardous conditions located at a

particular worksite, are not risks distinctly associated with one’s employment. Accordingly, the

claimant’s claim in this case should be analyzed under neutral risk principles; i.e., recovery

should be allowed only if the claimant can establish that she was exposed to the risks of injury

from rainfall to a greater degree than the general public by virtue of her employment. The

claimant presented no such evidence in this case. Although the employer provided the claimant

a designated parking space, there is no evidence that the employer exercised any control over the

particular route the claimant took to her car or required the claimant to traverse the particular

handicap ramp on which she was injured.          Nor is there any evidence suggesting that the

claimant’s employment duties somehow contributed to her fall or enhanced the risk of slipping

on wet pavement. For example, the claimant was not carrying any work-related items or

hurrying to complete a work-related task at the time she slipped and fell.

¶ 37   Even assuming arguendo that the claimant had to traverse the same path twice or more

per day to get to her car, she still could not recover benefits because there is no evidence that the

                                               - 15 -
2017 IL App (2d) 160351WC


wet pavement she encountered on that path was any different or more dangerous than any other

wet pavement regularly encountered by members of the general public while walking in the rain.

See Caterpillar Tractor Co., 129 Ill. 2d at 62-63. In Caterpillar, our supreme court denied

benefits to a claimant who twisted his ankle while stepping off of a curb as he was walking from

his workplace toward the employee parking lot on his employer’s premises. Although our

supreme court acknowledged that the claimant “regularly crossed” the curb upon which he was

injured “to reach his car,” it denied benefits because “[c]urbs, and the risks inherent in traversing

them, confront all members of the public” and there was “nothing in the record to distinguish

[the curb upon which the claimant was injured] from any other curb.” Id. Thus, the supreme

court found that the claimant was no more likely to twist his ankle at his workplace than he

would have been had he been engaged in any other business. Id.

¶ 38   The same analysis applies here. The wet pavement upon which the claimant fell was no

different from any other wet pavement. There were no defects, holes, depressions, uneven

surfaces, or puddles on the pavement’s surface. The paved surface was merely wet from the

rain. The surface was sloped because it was a handicap ramp. However, the claimant presented

no evidence suggesting that the paved handicap ramp upon which she fell was somehow

different from or more hazardous than any other wet handicap ramp that members of the general

public traverse every day. She did not argue that the ramp upon which she fell was unusually

slippery when exposed to rainfall. Thus, there was no evidence suggesting that the claimant was

more likely to slip and fall on her employer’s premises than she or any other member of the

public would be likely to fall on any other paved, wet, and sloped surface. The Commission

properly rejected the claimant’s claim under a neutral risk analysis. Id.

¶ 39   The claimant argues that the risk she encountered was distinctly associated with her

employment because the wet pavement that caused her fall was located on her employer’s

                                               - 16 -
2017 IL App (2d) 160351WC


premises. She contends that her injuries are therefore compensable as a matter of law and that,

because her injuries were caused by an employment-related hazard (rather than a neutral risk),

her claim should not be analyzed according to neutral risk principles.

¶ 40   We acknowledge that both our supreme court and our appellate court have repeatedly

held that accidental injuries sustained on property that is either owned or controlled by an

employer within a reasonable time before or after work are generally deemed to arise out of and

in the course of employment when the claimant’s injury was sustained as a result of the

hazardous condition of the employer’s premises. See, e.g., Archer Daniels Midland Co. v.

Industrial Comm’n, 91 Ill. 2d 210, 216 (1982) (“Where the claimant’s injury was sustained as a

result of the condition of the employer’s premises, this court has consistently approved an award

of compensation.”); see also Hiram Walker & Sons, Inc. v. Industrial Comm’n, 41 Ill. 2d 429

(1968) (holding that claimant’s fall in employer’s ice-covered parking lot was compensable);

Carr v. Industrial Comm’n, 26 Ill. 2d 347 (1962) (same); De Hoyos v. Industrial Comm’n, 26 Ill.

2d 110 (1962) (same); Caterpillar Tractor Co., 129 Ill. 2d at 62 (suggesting that an injury is

causally related to the employment if the injury occurs “as a direct result of a hazardous

condition on the employer’s premises”); Mores-Harvey , 345 Ill. App. 3d at 1040 (the presence

of a “hazardous condition” on the employer’s premises that causes a claimant’s injury, including

a hazardous condition located in a parking lot the employer provides for its employees, “supports

the finding of a compensable claim”); Suter v. Illinois Workers’ Compensation Comm’n, 2013 IL

App (4th) 130049WC, ¶ 40 (where the claimant slipped on ice in a parking lot furnished by her

employer shortly after she arrived at work, the claimant was entitled to benefits under the Act “as

a matter of law”). The presence of a “hazardous condition” on the employer’s premises renders

the risk of injury a risk incidental to employment; accordingly, a claimant who is injured by such

a hazardous condition may recover benefits without having to prove that she was exposed to the

                                              - 17 -
2017 IL App (2d) 160351WC


risk of that hazard to a greater extent than are members of the general public. Archer Daniels

Midland, 91 Ill. 2d at 216; Mores-Harvey, 345 Ill. App. 3d at 1040; Suter, 2013 IL App (4th)

130049WC, ¶ 40. In other words, such injuries are not analyzed under “neutral risk” principles;

rather they are deemed to be risks “distinctly associated” with the employment.

¶ 41   However, we find the above-references cases to be distinguishable from this case for one

principal reason. In this case, unlike in those cases, the claimant’s injury was not caused by a

“hazardous condition” on the employer’s premises.         As noted, the claimant’s injury was

apparently caused by a paved surface that was wet due to rainfall. Each of the “hazardous

condition” cases cited above involves injuries caused by the natural accumulation of snow and/or

ice in a parking lot or other outdoor space owned or controlled by the employer (see, e.g., Archer

Daniels Midland Co., 91 Ill. 2d at 216; Hiram Walker & Sons, Inc., 41 Ill. 2d 429; Carr, 26 Ill.

2d 347; De Hoyos, 26 Ill. 2d 110-11; Mores-Harvey, 345 Ill. App. 3d at 1040; Suter, 2013 IL

App (4th) 130049WC, ¶ 40). Other cases have ruled that injuries may be deemed to arise out of

the employment if they are caused by defects or slippery indoor surfaces at the worksite. See,

e.g., First Cash Financial Services, 367 Ill. App. 3d at 106. However, the claimant cites no

published case that holds or suggests that an outdoor, paved surface wet from rainfall constitutes

a “hazardous condition” absent ice, snow, or some other defect or hazard. Nor have we found

any such case.

¶ 42   That is not surprising. The rule urged by the claimant would hold an employer liable

whenever one of its employees is injured by exposure to the elements or some other natural

occurrence that occurs on the employer’s property, even where the claimant’s employment does

not heighten the risk in any way. That is not the law. Our supreme court has squarely rejected

the positional risk doctrine. See Brady v. Louis Ruffolo & Sons Construction Co., 143 Ill. 2d

542, 552-53 (1991). Moreover, injuries caused by exposure to the elements or by “acts of God”

                                              - 18 -
2017 IL App (2d) 160351WC


such as lightning strikes and tornados are compensable only if the claimant is exposed to the risk

of injury from such occurrences to a greater degree than the general public or if the employment

somehow enhances or “accentuate[s] the natural hazard from the elements.” American Freight

Forwarding Corp. v. Industrial Comm’n, 31 Ill. 2d 293, 294 (1964); see also Alzina Construction

Co. v. Industrial Comm’n, 309 Ill. 395, 401 (1923) (denying compensation for injuries caused by

a lighting strike where claimant’s work did not make it more likely that he would be struck by

lightning, and ruling that while an employer “cannot ordinarily be held liable to pay

compensation for injury caused by forces of nature which he cannot reasonably foresee and

guard against, where the employee is no more subject to injury from such forces than others,”

“the employer is liable where the work or method of doing it exposes the employee to the forces

of nature to a greater extent than he would be exposed if not so engaged or to a greater extent

than others in the community are exposed”); Decatur-Macon County Fair Ass’n v. Industrial

Comm’n, 69 Ill. 2d 262 (1977) (holding that the widow of a fairgrounds caretaker killed by

tornado that struck the fairgrounds could not recover benefits without showing that the

decedent’s employment duties exposed him to some special or heightened danger from the

elements). In other words, when analyzing the risks posed by exposure to the elements or “acts

of God,” we apply neutral risk principles.        The employee’s injuries in such cases are

compensable only if the claimant shows that he was exposed to some increased risk by virtue of

his employment.

¶ 43   As noted above, the claimant has made no such showing in this case. Accordingly, the

Commission’s finding that the claimant failed to prove that she sustained accidental injuries

arising out of her employment was not against the manifest weight of the evidence. 6


       6
           The claimant notes that the Commission erred by characterizing the risk of injury


                                              - 19 -
2017 IL App (2d) 160351WC


¶ 44                                      CONCLUSION

¶ 45   For the reasons set forth above, we affirm the judgment of the circuit court of Du Page

County, which confirmed the Commission’s decision.

¶ 46   Affirmed.




encountered by the claimant as a “personal” risk. Although the Commission did make one

passing statement to that effect, it also conducted a neutral risk analysis and found that the

claimant’s injuries “did not result from an employment-related risk or from a neutral risk to

which [the claimant] was at increased exposure as a result of her employment with [the

employer.]”    When the Commission’s decision is read in its entirety, it appears that the

Commission found that the risk involved was neutral rather than personal. In any event, we may

affirm the Commission’s decision on any basis supported by the record regardless of the

Commission’s findings or its reasoning. General Motors Corp. v. Industrial Comm’n, 179 Ill.

App. 3d 683, 695 (1989). Accordingly, we affirm the Commission’s denial of benefits under a

neutral risk analysis without concluding that the claimant’s fall was the result of a personal risk.


                                               - 20 -